Citation Nr: 0528817	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  00-08 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from July 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the veteran's claim for 
TDIU.  This case was previously before the Board in December 
2004 when the Board denied entitlement to an increased rating 
for a service connected right hip disability, currently rated 
10 percent disabling, and remanded the issue of TDIU.  The 
Board noted that the record reflected a diagnosis of 
diabetes, and service during the Vietnam era.  The RO was 
directed to ask the veteran if he had had service in Vietnam, 
and if so whether he wished to file a claim for service 
connection for diabetes mellitus secondary to exposure to 
Agent Orange in service.  The issue of TDIU was considered 
inextricably intertwined with this issue.  Although a letter 
was sent to the veteran in December 2004, he did not respond.  
The Board proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran is service connected for a right hip 
disability as his only service connected disability, 
currently rated 10 percent disabling.  This evaluation does 
not meet the schedular requirements for assignment of a total 
disability rating based on individual unemployability.

3.  The veteran's service-connected disability has not been 
shown to be of such severity as to preclude substantially 
gainful employment.




CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability have not been met.  38 U.S.C.A. §  
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that the veteran was treated 
for bursitis of the right hip during service.  Service 
connection was granted and a noncompensable evaluation 
assigned in a June 1967 rating decision which was increased 
to 10 percent disabling in a May 1999 rating decision.

In a June 1999 statement, the veteran indicated that his hip 
disability was severe and forced him to quit his job of 30 
years as a truck driver.  He added that he was unable to 
work. 

Review of the medical records shows a September 1998 VA 
ambulatory care note where the veteran was initially seen for 
assistance with housing.  He indicated that he was presently 
residing with a friend but was unable to remain there for 
very long.  He added that he was not presently employed, and 
that although he had been employed as a truck driver, as a 
result of an outstanding fine he was unable to get his 
license.

On VA examination in July 1999, the veteran complained of 
right hip pain worsening over the years.  The pain was 
specifically about the anterior groin with no radiation of 
pain past the knee. He reported that he had to use a crutch 
for the past year for ambulation.  

In an October 2000 private evaluation conducted by F. 
Rosillo, M.D., the veteran complained of right hip pain that 
was constant and of moderate intensity.  The pain radiated up 
to the back and down the leg.  He needed crutches to walk and 
walked stiff legged without it.  On physical evaluation the 
veteran had moderate tenderness in the right hip with marked 
restriction of range of motion.  He walked with two crutches.  
Dr. Rosillo stated that because of the condition of the right 
hip and being unable to walk without crutches he would have 
difficulty in walking by himself for more than a few steps.  
He would be unable to bend frequently, climb stairs, or lift 
any kind of weight.  The veteran was also noted to have 
diabetes mellitus for the last 15 years, to have a poor 
appetite, polydipsia, polyphagia, polyuria and nocturia.  He 
was described as tired most of the time and in the last five 
years had lost fifty pounds.  He did not monitor his own 
blood sugar and never checked his vision.  He was also 
depressed and suffered insomnia.

Records of the veteran's disability claim from the Social 
Security Administration (SSA) include a Physical Residuals 
Functional Capacity Assessment conducted in December 2000 
pursuant to his claim for disability from right hip pain.  
The examiner noted that the veteran could lift about 20 
pounds, could lift 10 pounds frequently, could stand and/or 
walk at least 2 hours in an 8-hour workday, and could sit 
about 6 hours in an 8-hour workday.  The examiner added that 
the veteran's symptoms were disproportionate to the expected 
severity of the veteran's medically determinable impairments, 
and did not significantly support total disability. 

Outpatient treatment records show that the veteran continued 
to complain of right hip pain.  In November 2001, he was 
taking Naproxen with slight help and was noted to be using a 
cane or crutches.  On physical evaluation, he indicated that 
he had good range of motion, walked without a limp and did 
not have a cane or crutches with him.  

On VA examination in August 2002, the veteran complained that 
the right hip pain caused him to limp secondary to his 
discomfort.  Pain in the right hip was aggravated by long 
periods of sitting.  He used crutches approximately two times 
a month to assist with walking.  He had a difficult time with 
taking the stairs with the right lower extremity secondary to 
pain at the hip region.  The assessment was chronic right hip 
pain consistent with history of iliopsoas bursitis 
tendonitis.

On a VA outpatient psychiatry evaluation in October 2002, the 
veteran reported that his appetite and energy were good, and 
that he drove a delivery truck a little "to keep busy."  He 
also enjoyed bowling.  The diagnosis was bipolar affective 
disorder.  

On VA examination in November 2003, the veteran complained of 
continued constant right hip pain worsening over time.  He 
reported use of crutches to assist with ambulation and 
walking approximately 85 percent of the time.  The assessment 
was right hip iliopsoas bursitis with worsening functional 
loss and constant right hip pain.

VCAA - The Duty to Inform and Assist the Claimant

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The veteran was notified of the 
information and evidence necessary to substantiate his claim 
for TDIU the June 2004 statement of the case (SOC), and in a 
supplemental statement of the case (SSOC) issued in August 
2005 as well as a letter sent to the veteran in December 
2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the December 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was specifically accomplished in the December 2004 letter to 
the veteran.  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a supplemental statement of the case in August 
2005, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied or substantially complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not constitute prejudicial error, as the 
notification requirements of the VCAA have been satisfied and 
the veteran has been provided a meaningful opportunity to 
participate in development of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained all relevant records of treatment identified by the 
veteran, including his service medical records, VA medical 
records, records from the Social Security Administration 
(SSA) and private treatment records.  VA examinations have 
been provided the veteran.  He was provided the opportunity 
to present argument and evidence in hearings before a hearing 
officer at the RO, and before a Veterans Law Judge, but he 
declined.

He has not referenced any unobtained evidence that might 
substantiate his claims or that might be pertinent to the 
bases of the denial of these claims.  There is sufficient 
evidence to decide the claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required. 

Legal Criteria and Analysis

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that the veteran meets the schedular requirements.  
If there is only one service-connected disability, this 
disability should be rated at 60 percent or more, if there 
are two or more disabilities, at least one should be rated at 
40 percent or more with sufficient additional service-
connected disability to bring the combination to 70 percent 
or more.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The appellant is currently rated at 10 percent for his right 
hip condition as his only service connected disability.  
Therefore, he does not meet the minimum schedular criteria 
for a TDIU.

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled. 38 C.F.R. § 4.16(b).  Rating 
boards should refer to the Director of the Compensation and 
Pension Service for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue must be addressed. 38 C.F.R. § 
4.16(b).  The rating board did not refer this case for extra-
schedular consideration.

The Board concludes the appellant is not unemployable solely 
due to his service-connected disability.  While there is 
impairment in the veteran's ability to ambulate and sit for 
extended periods of time, it is not of such severity as to 
preclude all forms of employment.  In fact, the SSA examiner 
in December 2000 noted that the veteran could lift about 20 
pounds, could lift 10 pounds frequently, could stand and/or 
walk at least 2 hours in an 8-hour workday, and could sit 
about 6 hours in an 8-hour workday.  The examiner added that 
the veteran's symptoms were disproportionate to the expected 
severity of the veteran's medically determinable impairments, 
and did not significantly support total disability.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration, but concludes that 
this case presents no unusual or exceptional circumstances 
that would justify a referral of the total rating claim to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration.  There is no evidence of 
anything out of the ordinary, or not average, in the 
appellant's situation.  The appellant's service-connected 
condition may affect his abilities to some degree, but there 
is no evidence that he is unable to perform light or medium 
duty work, or some other type of substantially gainful 
employment as a result of his conditions.  

The objective evidence as to the severity of the appellant's 
service-connected disability does not show that it would 
prevent him from performing all physical tasks.  There is no 
evidence showing that he is unable to be gainfully employed 
in sedentary positions.  In this case, the preponderance of 
the evidence is against finding that the appellant's service-
connected disability alone makes him unemployable.  There is 
no medical evidence showing that his service-connected 
condition is of such severity as to preclude gainful 
employment.  In Van Hoose, the Court noted,

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 38 
C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.  In this case, there is simply 
no evidence of unusual or exceptional circumstances to 
warrant referral for extra-schedular consideration of a total 
disability rating based on the appellant's service-connected 
right hip.  

Accordingly, in the absence of any evidence of unusual or 
exceptional circumstances beyond what is contemplated by the 
assigned schedular disability evaluations, the preponderance 
of the evidence is against the appellant's claim that he is 
precluded from securing substantially gainful employment 
solely by reason of his service-connected disability or that 
he is incapable of performing the mental and physical acts 
required by employment due solely to his service-connected 
disability, even when his disability is assessed in the 
context of subjective factors such as his occupational 
background and level of education.  The Board concludes, 
therefore, that a total disability rating for compensation 
purposes based on individual unemployability is not 
warranted.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable. See 38 U.S.C.A. 
5107(b); Gilbert, supra.


ORDER

Entitlement to TDIU is denied.  



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

*	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
*	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 
 
 
 
 

